Title: To Thomas Jefferson from Michael Morphy, 26 September 1793
From: Morphy, Michael
To: Jefferson, Thomas


Málaga, 26 Sep. 1793. Since his 18 Sep. letter, sent to New York by the Augusta, Benjamin Richards, the Spanish court has officially published news of the entry on 29 Aug. of the British and Spanish fleets into the harbor of Toulon, where they were joyously greeted by the chiefs and the people of that strong garrison. A force from both fleets immediately took possession of the strong posts in the port and city, and at a meeting between French governmental chiefs and principal allied naval commanders a preliminary agreement was reached to restore the town to Louis XVII “with its fortifications and Stores, as well as the Arsenal Ships, and every thing belonging thereto.” The keys of the city were accordingly delivered to the new governor, Rear Admiral Samuel Granston Goodall Esq., commander in chief of the civil line, and Rear Admiral Don Federico Gravina of the military line. Seventeen French ships of the line in the bay and all batteries posing any danger to the allies were immediately disarmed. Admiral St. Julien, the second in command for the French, was taken prisoner to Barcelona because of his alleged treacherous designs. Essential reinforcements and provisions are daily going to Toulon from Spain and Gibraltar, and a report of an attempt to prevent this by a French army has proven to be false. Pilots have gone from here to convey to Barcelona 6,000 Portuguese troops expected at Gibraltar, and an army of equal force from Naples is to go there, both to reinforce Spain in Roussillon. There is little expectation that the recently reinforced French garrison at Perpignan will surrender this campaign. Letters from Cádiz report that two American ships, reportedly with rich cargoes loaded at Bordeaux for St. Thomas but suspected of being destined for some of the French settlements, were last week brought to Cádiz by a Spanish frigate of war. William Carmichael reports that many American vessels in England have been released and allowed damages for detention.
